 



Exhibit 10.27
MERRILL LYNCH FINANCIAL ADVISOR
CAPITAL ACCUMULATION AWARD PLAN
As amended through October 22, 2007

 



--------------------------------------------------------------------------------



 



MERRILL LYNCH FINANCIAL ADVISOR
CAPITAL ACCUMULATION AWARD PLAN

         
I. DEFINITION
    1  
1. Definitions
    1  
 
       
II. ELIGIBILITY
    4  
2. Eligible Employees
    4  
 
       
III. THE AWARDS; APPRECIATION
    4  
3. The Awards
    4  
(a) Criteria for Awards
    4  
(b) Calculation of Amounts Payable for Awards Made Prior to January 2003
    4  
(c) Calculation of Amounts Payable for Awards Made in January 2003 and
Thereafter
    5  
4. Shares Available Under the Plan
    5  
 
       
IV. STATUS OF THE AWARD
    5  
5. No Trust or Fund Created
    5  
6. Non-transferability
    5  
7. Relationship to Other Benefits
    5  
 
       
V. PAYMENT OF THE AWARD
    6  
8. In General
    6  
9. Termination of Employment
    7  
(a) Death
    7  
(b) Retirement; Employment by Competitor
    7  
(i) Awards for Performance Periods Prior to 1995
    7  
(ii) Awards for Performance Periods After 1994
    7  
(iii) Employment by Competitor
    8  
(iv) Rule of 65
    8  
(c) Other Termination of Your Employment
    8  
(i) Awards for Performance Periods Prior to 1995
    8  
(ii) Awards for Performance Periods After 1994
    9  
(iii) Disability, Leave of Absence of Transfer
    9  
(d) Termination of Employment After a Change in Control
    9  
(i) Payment Upon Change in Control
    9  
(ii) Definition of “Change in Control”
    10  
(iii) Agreement Concerning a Change in Control
    10  
(iv) Amendments Subsequent to Change in Control
    10  
(v) Cause
    11  
(vi) “Good Reason”
    11  
10. Withholding
    12  
11. Arbitration
    13  

i



--------------------------------------------------------------------------------



 



         
12. Designation of Beneficiary
    13  
(a) Designation of Beneficiary and Alternate Beneficiary
    13  
(b) Change in Beneficiary
    13  
(c) In the Event of Death of the Beneficiary During Payment
    13  
 
       
VI. ADMINISTRATIONOF THE PLAN
    13  
13. Powers of the Committee
    13  
 
       
VII. MISCELLANEOUS PROVISIONS
    14  
14. Changes in Capitalization
    14  
15. Tax Litigation
    14  
16. Employment Rights
    15  
17. Amendment of the Plan
    15  
18. Governing Law; Section 409A
    15  

ii

 



--------------------------------------------------------------------------------



 



MERRILL LYNCH FINANCIAL ADVISOR
CAPITAL ACCUMULATION AWARD PLAN
     The Merrill Lynch Financial Advisor Capital Accumulation Award Plan
reflects MLPF&S’s commitment to reward top producing Private Client Employees.
The purpose of the Award is to establish and retain a strong sales force and
professional managers by recognizing the benefits of their contributions to
MLPF&S.
     The terms and conditions of the Merrill Lynch Financial Advisor Capital
Accumulation Award Plan are as follows:
I. DEFINITIONS
1. Definitions.
     “Account” means a notional book reserve established in the name of an
eligible employee by MLPF&S, to which the Award or Awards granted to such
eligible employee will be credited.
     “Account Balance” as of a particular date means the vested and unvested
value of the Awards, including any accrued Appreciation, reflected in the
Account as of that date.
     “Affiliate” means any corporation, partnership, or other organization of
which ML & Co. owns or controls, directly or indirectly, not less than
50 percent of the total combined voting power of all classes of stock or other
equity interest.
     “Appreciation” means the amounts accrued on the Awards under Section 3.
     “Awards” means the amounts awarded pursuant to Section 3 of the Plan.
     “Award Date” means a date, established by the Committee with respect to
each Award, as of which such Award will be credited to the Account.
     “Award Year” means the calendar year in which an Award Date falls.
     “Committee” means the Management Development and Compensation Committee of
the Board of Directors of ML & Co.
     “Common Stock” means Merrill Lynch & Co., Inc. Common Stock, par value
$1.33 1/3 per share.

1



--------------------------------------------------------------------------------



 



     “Common Stock Amount” means the number derived by dividing the amount of an
Award by the Fair Market Value of Common Stock as of the last day of the
Performance Period, or such other date or period as may be established by the
Committee, rounded to the nearest whole number. Such number represents the total
number of shares of Common Stock you may receive on the Payment Date.
     “Company” means ML & Co. and all of its Affiliates.
     “Disability” You will be deemed to have incurred a “Disability” if you are
entitled to receive benefits under the Merrill Lynch & Co., Inc. Long-Term
Disability Plan.
     “Fair Market Value” of Common Stock on any given date(s) shall be: (a) the
mean of the high and low sales prices on the New York Stock Exchange Composite
Tape on the date(s) in question, or, if the Common Stock shall not have been
traded on any such date(s), the mean of the high and low sales prices on the New
York Stock Exchange Composite Tape on the first day prior thereto on which the
Common Stock was traded; provided, however, if the Distribution Date (as defined
in the Rights Agreement) shall have occurred and the Rights shall then be
represented by separate certificates rather than by certificates representing
the Common Stock, there shall be added to such value calculated in accordance
with (a) above, the mean of the high and low sales prices of the Rights on the
New York Stock Exchange Composite Tape on the date(s) in question, or if the
Rights shall not have been traded on any such date(s), the mean of the high and
low sales prices on the New York Stock Exchange Composite Tape on the first day
prior thereto on which the Rights were so traded; or (b) such other amount as
may be determined by the Committee by any fair and reasonable means.
     “Fiscal Year” means the annual period used by ML & Co. for financial
accounting purposes.
     “Junior Preferred Stock” means ML & Co.’s Series A Junior Preferred Stock,
par value $1.00 per share.
     “Key Employee” means any employee who has been designated by ML & Co. as
one of the 50 highest paid employees (based on W-2 income) as of the most
recently completed fiscal year.
     “Minimum Value” means the dollar amount obtained by applying a per annum
rate of 1%, compounded annually, to the amount of an Award, from and including
the last day of the Performance Period, or such other date as may be established
by the Committee, to and including the Payment Date.
     “ML & Co.” means Merrill Lynch & Co., Inc.

2



--------------------------------------------------------------------------------



 



     “MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, a
subsidiary of ML & Co.
     “Payment Calculation Date” means, with respect to an Award, the first day
of the month in which an Award first becomes payable under Section 8 or 9.
     “Payment Date” means, with respect to any amount payable under the Plan,
the date on which such amount first becomes payable.
     “Plan” means this Merrill Lynch Financial Advisor Capital Accumulation
Award Plan.
     “Performance Period” means the period, generally a fiscal year of ML & Co.,
during which you generate the production/revenue or achieve the goals that are
the basis of an Award.
     “Private Client Employee” means a Financial Advisor (including a resident
manager or producing manager), life market estate planning and business
insurance specialist (EPBIS), broad market EPBIS, insurance planning specialist
or mortgage and credit specialist, or any other employee group that the
Committee, in its sole discretion, determines are private client employees for
purposes of eligibility for awards under the Plan, as evidenced in the
applicable Committee resolutions or instrument of grant.
     “Retirement” Subject to Sections 8(c) and 9(b), you will be deemed to be
eligible for “Retirement” if your employment with the Company terminates other
than for cause or misconduct (i) on or after you have attained your 65th
birthday or (ii) when you cease employment on or after your 55th birthday and
you have completed at least 10 years of service, including approved leaves of
absence of one year or less, or (iii) at any age with the express approval of
the Committee, in its sole discretion, upon a recommendation by the management
of MLPF&S, in its sole discretion. (Participants should be aware that such
recommendations will be considered only in exceptional cases.)
     “Rights” mean the Rights to Purchase Units of Series A Junior Preferred
Stock issued pursuant to the Rights Agreement.
     “Rights Agreement” means the Rights Agreement dated as of December 16, 1987
between ML & Co. and Manufacturers Hanover Trust Company, Rights Agent.
     “Rule of 65” Subject to Section 8(c) and 9(b), you will be deemed to be
eligible for the Rule of 65 contained in Section 9(b)(iv) of FACAAP if your
employment with the Company terminates (other than for cause or misconduct): (A)
(i) on or after you have completed at least 20 years of service with the
Company, including approved leaves of absence of one year or less, and (ii) your

3



--------------------------------------------------------------------------------



 



combined length of service with the Company and your age equals at least 65; or
(B) at any age with the express approval of the Committee, in its sole
discretion, upon a recommendation by the management of MLPF&S, in its sole
discretion. (Participants should be aware that such recommendations will be
considered only in exceptional cases); and (C) you are not eligible for
“Retirement” under the Plan.
     “You” means the individual participant in this Plan.
II. ELIGIBILITY
2. Eligible Employees.
     You are eligible for an Award if (i) you were, during the Performance
Period, a Private Client Employee (regardless of whether you continue to be a
Private Client Employee at the time of grant), (ii) you meet the applicable
Award criteria determined pursuant to Section 3 (a) and (iii) as of the date of
grant, your employment with the Company has not terminated for any reason other
than death or Retirement.
III. THE AWARDS; APPRECIATION
3. The Awards.
     (a) Criteria for Awards. The criteria for Awards will be established
periodically by the Committee, upon the recommendation of the management of the
Company. The criteria for Awards may vary from Performance Period to Performance
Period and according to type of performance, and may be announced prior to,
during, or following the applicable Performance Period. An Award will generally
be stated as an amount equal to a percentage of achievement against established
goals during a Performance Period. An Award may, however, be a fixed dollar
amount and the amount of Awards may vary according to such factors as are
established periodically by the Committee. Awards granted will be credited to
the Account as of the Award Date.
     (b) Calculation of Amounts Payable for Awards Made Prior to January 2003.
There shall be computed, with respect to each Award, both the cash amount and
the Common Stock Amount of such Award. If, as of the Payment Calculation Date,
the then Fair Market Value of the Common Stock Amount is equal to or greater
than the Minimum Value of the Common Stock Amount, you will receive the Common
Stock Amount in shares of Common Stock; however, if such Fair Market Value of
the Common Stock Amount as of such date is less than such Minimum Value, you
will receive such Minimum Value in cash. If shares of Common Stock are
unavailable for payment under the Plan or if the Committee shall otherwise, in
its sole discretion, so direct, the Fair Market Value of such shares as of the
Payment Calculation Date will instead

4



--------------------------------------------------------------------------------



 



be paid in cash. Fractional shares shall be paid in cash. Until receipt by you
of any share of Common Stock hereunder, you will have no right, title, or
interest in such share, including, without limitation, the right to receive
dividends and to vote any shares.
     (c) Calculation of Amounts Payable for Awards Made in January 2003 and
Thereafter. Each award shall be converted into a Common Stock Amount of such
Award. When the award is payable under the terms of the Plan, you will receive
the Common Stock Amount in shares of Common Stock. Fractional shares shall be
paid in cash. Until receipt by you of any share of Common Stock hereunder, you
will have no right, title, or interest in such share, including, without
limitation, the right to receive dividends and to vote any shares.
4. Shares Available Under the Plan.
     The total number of shares of Common Stock that may be issued under the
Plan shall be 104,000,000 subject to adjustment as provided in Section 14.
Shares of Common Stock issued under the Plan shall be treasury shares.
IV. STATUS OF THE AWARD
5. No Trust or Fund Created.
     Neither the Plan nor any grant made hereunder shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company and you or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to a grant under
the Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company.
6. Non-transferability.
     Your rights under the Plan, including the right to any amounts or shares
payable, may not be assigned, pledged, or otherwise transferred except, in the
event of your death, to your designated beneficiary or, in the absence of such a
designation, by will or the laws of descent and distribution.
7. Relationship to Other Benefits.
     No payment under the Plan shall be taken into account in determining any
benefits under any pension, retirement, group insurance, or other employee
benefit plan of the Company. The Plan shall not preclude the stockholders of ML
& Co., the Board of Directors or any committee thereof, or the Company from
authorizing or approving other employee benefit plans or forms of incentive
compensation, nor shall it limit or prevent the continued operation of other

5



--------------------------------------------------------------------------------



 



incentive compensation plans or other employee benefit plans of the Company or
the participation in any such plans by participants in the Plan.
V. PAYMENT OF THE AWARD
8. In General.
     (a) Subject to the provisions of Section 9 and all other requirements of
the Plan, the vested Account Balance with respect to an individual year’s Award,
will vest and be paid to you in a lump sum (in shares of Common Stock; or in
cash, in the case of the Minimum Value, as determined under Section 3) as soon
as practicable (but in no event later than two and one-half months) following
January 1 of the tenth year following the Award Year, provided that, for Awards
made in and after January 2003 for Performance Years 2002 and thereafter, you
will receive only the Common Stock Amount and such Common Stock Amount will vest
and be paid to you as soon as practicable (but in no event later than two and
one-half months) following January 1 of the eighth year following the Award
Year; and provided further that for Awards made in January 2001 and January 2002
to Financial Advisors employed by International Private Client, such awards
will, (i) in the case of Awards for the 2000 Performance Period, vest and be
paid to you as soon as practicable (but in no event later than two and one-half
months) following January 1 of the fifth year following the Award Year, and,
(ii) in the case of Awards made for the 2001 Performance Period, vest and be
paid to you as soon as practicable (but in no event later than two and one-half
months) following January 1 of the seventh year following the Award Year.
     (b) If you are (i) 65 years of age or older and have completed 10 years or
more of service; (ii) 60 years of age or older and have completed 15 years or
more of service; or (iii) 55 years of age or older and have completed 20 years
or more of service; you may be given a one-time option to cause the acceleration
of the vesting of 50% of the total number of shares represented by the Common
Stock Amount of all Awards granted to you under the Plan (in the order and in
accordance with procedures determined by the Administrator) provided that you
(1) sign a contract with the Corporation agreeing not to compete in any way with
the business of the Corporation following your termination of employment and
(2) agree to a formal account transition plan with Advisory Division, and
provided further that in the event your employment terminates as a result of
Retirement all non-accelerated Awards granted to you under the Plan that have
not been paid and become payable as a result of such Retirement, shall
(notwithstanding the Performance Period to which they relate) be payable in two
equal installments the first of which shall be in January after the date of your
Retirement and the second of which shall be one year after the first payment. In
the event that you satisfy the requirements of the preceding sentence the
“Payment Calculation Date” for such vested awards shall be the first day of the
month following the date that such conditions were met and the payment shall be
made as soon as practicable following the Payment Calculation Date This
provision shall not apply

6



--------------------------------------------------------------------------------



 



     to awards made to Financial Advisors employed by International Private
Client in January 2001 and January 2002.
     (c). Disqualification for Misconduct. Notwithstanding any other provision
of this Plan (except Section 9(d), which in the event of a Change in Control
shall govern in the event of a conflict), , in the event of any allegation of
any misconduct on your part, including, but not limited to any violation of any
law, regulation, or Company policy, payment of the vested Account Balance will
be delayed until the management of the Company or its designee, upon
consultation with the General Counsel’s office, has, in its sole discretion,
determined that either payment is appropriate under the circumstances, or that
your shall be disqualified from receiving the entire Account Balance. In the
event that the management of the Company determines that you are disqualified
from receiving the entire Account Balance, this disqualification shall be deemed
effective as of the date of the alleged misconduct
9. Termination of Employment.
     (a) Death. If you die prior to payment pursuant to Section 8, then your
Award(s) will be deemed to be 100% vested and the Account Balance will be paid
to your beneficiary as soon as practicable. In such event, the “Payment
Calculation Date” will be deemed to be the first day of the month in which the
death occurred.
     (b) Retirement; Employment by Competitor. Termination of your employment
(other than a termination under the circumstances covered by Section 8 (c)) when
you are eligible for Retirement or a change in your status in anticipation of
Retirement shall have the following effect:
          (i) Awards for Performance Periods Prior to 1995. With respect to
Awards granted prior to and for the 1994 Performance Period (i.e., the
Performance Period ended December 30, 1994), your Award(s) will vest and be paid
to you as soon as practicable after your Retirement, in which case the “Payment
Calculation Date” will be deemed to be the first day of the month in which the
Retirement occurred. In addition, if you have entered into a formal account
transition plan with Advisory Division that does not exceed one year and
transferred to an IA code for not more than one year from Retirement, your
Awards will be vested and paid to you as soon as practicable after such
transfer, in which case the “Payment Calculation Date will be deemed to be the
first day of the month in which such transfer occurred.
          (ii) Awards for Performance Periods After 1994. With respect to Awards
granted for Performance Periods after the 1994 Performance Period, your Account
Balance will vest and become payable in two installments, the first 50% of the
Account Balance will vest and become payable as of the end of the year in which
Retirement occurs (or, in the case of any Award granted after

7



--------------------------------------------------------------------------------



 



Retirement, as of the Award Date), and the remaining Account Balance will vest
and become payable as of the end of the year following the year in which
Retirement occurs (subject to paragraph 9(b)(iii) below). The Payment
Calculation Date for each installment will be deemed to be the first business
day of January of the year following the year in which the installment becomes
payable (except that the Payment Calculation Date in respect of any Award
granted after Retirement shall be deemed to be the Award Date), and the payment
shall be made as soon thereafter as practicable. Notwithstanding the foregoing,
if the value of any Award as of the first day of the month in which the
Retirement occurs is less than $500, such Award will be paid in a lump sum as
soon as practicable after Retirement and the Payment Calculation Date will be
deemed to be the first day of the month in which the Retirement occurs.
          (iii) Employment by Competitor. Notwithstanding the foregoing, if,
within two years of the date of your Retirement, or at any time after such
two-year period if amounts are still payable to you as provided in subsection
(ii) above, you commence employment or become affiliated in any way with a
retail brokerage competitor of the Company or an Affiliate, you will be
disqualified from receiving any remaining Account Balance and any amount paid to
you under this section shall be returned to the Company and all amounts that
have not yet vested under this section shall cease to vest and no longer be
payable.
          (iv) Rule of 65. If your employment terminates and you are eligible
for the Rule of 65, your Account Balance will continue to be outstanding and to
be paid out upon vesting in accordance with Section 8, provided that you shall
be immediately disqualified from receiving any Account Balance, if you commence
employment or become affiliated in any way with a retail brokerage competitor of
the Company or an Affiliate.
     (c) Other Termination of Your Employment. Termination of your employment
for any reason other than death or Retirement shall have the following effect:
          (i) Awards for Performance Periods Prior to 1995. With respect to
Awards granted prior to and for the 1994 Performance Period (i.e., the
Performance Period ended December 30, 1994), you will receive only partial
payment of an Award based upon the percentage of such Award that has vested as
of December 31st of the year prior to the year in which the termination occurs
and the remainder of the Award shall be deemed forfeited. Vesting of your
Award(s) shall occur as of the end of the day on December 31st of each year in
accordance with the following schedule:

              Percentage of Total Award Year   Vested at Year-End
Award Year
    0 %
Second Year
    0 %
Third Year
    0 %
Fourth Year
    0 %
Fifth Year
    50 %
Sixth Year
    60 %
Seventh Year
    70 %
Eighth Year
    80 %
Ninth Year
    90 %
Tenth Year
    100 %

8



--------------------------------------------------------------------------------



 



The vested amount will be paid to you in a lump sum as soon as practicable
following such termination. In addition, (A) the “Payment Calculation Date” will
be deemed to be the first day of the month in which such termination occurred
and (B) anything else in this Plan to the contrary notwithstanding, you will
receive no more than the Minimum Value with respect to an Award.
          (ii) Awards for Performance Periods After 1994 With respect to Awards
granted for Performance Periods after the 1994 Performance Period if your
employment terminates on or prior to the vesting date, for any reason other than
death, Retirement or the Rule of 65, you will be immediately disqualified from
receiving your Account Balance on or prior to such date, you shall immediately
forfeit your entire Award, unless the Committee, in its sole discretion, finds
that the circumstances in the particular case so warrant and allows you to
retain any portion or all of your Account Balance
          (iii) Disability, Leave of Absence or Transfer. Your employment will
not be considered as terminated if you are on an approved leave of absence, have
incurred a Disability, or if you transfer or are transferred but remain in the
employ of the Company.
     (d) Termination of Employment After a Change in Control.
          (i) Payment Upon Change in Control. Any other provision of this Plan
to the contrary notwithstanding, in the event that a Change in Control of ML &
Co. occurs and thereafter your employment is terminated by the Company without
Cause (as defined in Section 9(d)(v)or by you for Good Reason (as defined in
Section 9(d)(vi), your Award(s) will be deemed to be 100% vested and your entire
Account Balance will be paid to you (or to your beneficiary in the event of
death) in cash in a lump sum, as promptly as possible after such termination of
employment but, without limiting the foregoing, in no event later than 45 days
thereafter. Your Common Stock Amount shall have a cash value equal to the
highest of such Common Stock Amount’s (A) Minimum Value on the date of your
termination, (B) Fair Market Value on the date of your termination, or
(C) highest Fair Market Value for any day during the 90-day period ending on the
date of the Change in Control, and, if such termination occurs before the
Payment Date, the “Payment Calculation Date” shall be deemed to be the date

9



--------------------------------------------------------------------------------



 



on which such termination occurs. Payment shall be calculated according to
Section 3 (as modified by this subsection (e)), regardless of whether a
termination under this subsection (e) occurs on or before December 31 of the
ninth year following an Award Year.
          (ii) Definition of “Change in Control”. A “Change in Control” means a
change in control of ML & Co. of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
ML & Co. is then subject to such reporting requirement; provided, however, that,
without limitation, a Change in Control shall be deemed to have occurred if:
     (A) any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any syndicate or group deemed to
be a person under Section 14(d)(2) of the Exchange Act, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of ML
& Co. representing 30% or more of the combined voting power of ML & Co.’s then
outstanding securities entitled to vote in the election of directors of ML &
Co.; or
     (B) during any period of two consecutive years individuals who at the
beginning of such period constituted the Board of Directors of ML & Co. and any
new directors, whose election by the Board of Directors or nomination for
election by the stockholders of ML & Co. was approved by a vote of at least 3/4
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof; or
     (C) all or substantially all of the assets of ML & Co. are liquidated or
distributed.
          (iii) Agreement Concerning a Change in Control. If ML & Co. executes
an agreement, the consummation of which would result in the occurrence of the
Change in Control as described in subparagraph (ii), then, with respect to a
termination of employment, unless such termination is by the Company for Cause,
or by you other than for Good Reason, occurring after the execution of such
agreement (and, if such agreement expires or is terminated prior to
consummation, prior to such expiration or termination of such agreement), a
Change in Control shall be deemed to have occurred as of the date of the
execution of such agreement.
          (iv) Amendments Subsequent to Change in Control. In the event of a
Change in Control, no changes in the Plan and no adjustments, determinations or
other exercises of discretion by the Committee or the Board of Directors, that
were made subsequent to the Change in Control and that would

10



--------------------------------------------------------------------------------



 



have the effect of diminishing your rights or payments under the Plan or this
Section 9(e), or of causing you to recognize income (for federal income tax
purposes) with respect to your Account Balance prior to the actual distribution
in cash to you of such Account Balance, shall be effective.
          (v) Cause. Termination of your employment by the Company for “Cause”
shall mean termination upon:
     (A) your willful and continued failure substantially to perform your duties
with the Company (other than any such failure resulting from your incapacity due
to physical or mental illness or any such actual or anticipated failure
resulting from termination by you for Good Reason) after a written demand for
substantial performance is delivered to you by the Board of Directors, which
demand specifically identifies the manner in which the Board of Directors
believes that you have not substantially performed your duties; or
     (B) the willful engaging by you in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise.
     No act or failure to act by you shall be deemed “willful” unless done, or
omitted to be done, by you not in good faith and without reasonable belief that
this action or omission was in the best interest of the Company.
     Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than three
quarters of the entire membership of the Board of Directors at a meeting of the
Board called and held for such purpose (after reasonable notice to you and an
opportunity for you, together with counsel, to be heard before the Board of
Directors), finding that, in the good faith opinion of the Board of Directors,
you were guilty of conduct set forth above in clause (A) or (B) of the first
sentence of this Subsection and specifying the particulars thereof in detail.
          (vi) “Good Reason” shall mean your termination of your employment with
the Company if, without your written consent, any of the following circumstances
shall occur:
     (A) a meaningful and detrimental alteration in your position or in the
nature or status of your responsibilities from those in effect immediately prior
to the Change in Control;
     (B) a reduction by the Company of your base salary as in effect just prior
to the Change in Control;
     (C) the relocation of the office of the Company where you were employed at
the time of the Change in Control (the “CIC Location”) to a location

11



--------------------------------------------------------------------------------



 



more than fifty miles away from the CIC Location, or the Company’s requiring you
to be based more than fifty miles away from the CIC Location (except for
required travel on the Company’s business to an extent substantially consistent
with your business travel obligations just prior to the Change in Control);
     (D) the failure of the Company to continue in effect any benefit or
compensation plan, including, but not limited to, this Plan, the Company’s
retirement program, or the Company’s Long-Term Incentive Compensation Plan,
Employee Stock Purchase Plan, 1978 Incentive Equity Purchase Plan, cash
incentive compensation or other plans adopted prior to the Change in Control, in
which you are participating at the time of the Change in Control, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan in connection with the Change in
Control, or the failure by the Company to continue your participation therein on
at least as favorable a basis, in terms of both the amount of benefits provided
and the level of your participation relative to other participants, as existed
at the time of the Change in Control; or
     (E) the failure of the Company to continue to provide you with benefits at
least as favorable as those enjoyed by you under any of the Company’s pension,
life insurance, medical, health and accident, disability, deferred compensation
or savings plans in which you were participating at the time of the Change in
Control, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive you of any material
fringe benefit enjoyed by you at the time of the Change in Control, or the
failure by the Company to provide you with the number of paid vacation days to
which you are entitled on the basis of years of service with the Company in
accordance with the Company’s normal vacation policy in effect at the time of
the Change in Control.
     (e) Special Rule for Key Employees. Notwithstanding any provision of the
Plan to the contrary, if any amount becomes payable hereunder with respect to
the termination of employment of a Participant who is then a Key Employee, the
payment of such amount shall not commence until the earlier of (i) the date that
is six months after the date of such termination of employment, or (ii) the date
of such Participant’s death.
10. Withholding.
     The Company shall have the right, before any payment is made or a
certificate for any shares is delivered or any shares are credited to any
brokerage account, to deduct or withhold from any payment under the Plan any
Federal, state, or local taxes, including transfer taxes, required by law to be
withheld or to require you or your beneficiary or estate, as the case may be, to
pay any amount, or the balance of any amount, required to be withheld.

12



--------------------------------------------------------------------------------



 



11. Arbitration.
Any claim or dispute concerning your individual rights or entitlements under or
otherwise relating to this Plan shall be settled by arbitration before either
the American Arbitration Association (“AAA” or JAMS (formerly the “Judicial
Arbitration and Mediation Services”) depending upon which of these forums you
choose, in accordance with the Commercial Dispute Resolutions Procedures of the
AAA or the Comprehensive Arbitration Rules and Procedures of JAMS, provided
however, that: (1) the arbitrator shall be required to adhere to established
principles of substantive law and the governing burdens of proof; (2) the
arbitrator shall be prohibited for disregarding, adding to or modifying the
terms of the Plan; (3) the arbitrator shall be an attorney licensed to practice
law who is experienced in similar matters; and (4) more than one employee or
former employee may consolidate their claims and join in the same arbitration
proceeding only with the consent of all the parties to the proceeding. No claim
or dispute concerning rights or entitlements under or otherwise relating to the
Plan may be brought or litigated in a class action. The award rendered in this
arbitration shall be final and binding, and judgment upon the award may be
entered in any court of competent jurisdiction.
12. Designation of Beneficiary.
     (a) Designation of Beneficiary and Alternate Beneficiary. You may
designate, in a writing delivered to ML & Co. before your death, a beneficiary
to receive payments in the event of your death. You may also designate an
alternate beneficiary to receive payments if the primary beneficiary does not
survive you. You may designate more than one person as your beneficiary or
alternate beneficiary, in which case such persons would receive payments as
joint tenants with a right of survivorship as to the amounts not yet paid from
your Account. If you die without a surviving beneficiary, then your estate will
be considered your beneficiary.
     (b) Change in Beneficiary. You may change your beneficiary or alternate
beneficiary (without the consent of any prior beneficiary) in a writing
delivered to ML & Co. before your death. Unless you state otherwise in writing,
any change in beneficiary or alternate beneficiary will automatically revoke
prior designations only of your beneficiary or only of your alternate
beneficiary, as the case may be, under this Plan only; designations under other
Plans will remain unaffected.
     (c) In the Event of Death of the Beneficiary During Payment. If a
beneficiary who is receiving payments hereunder dies before all of the payments
have been made and if there is no surviving joint tenant, the Account Balance
will be paid as soon as practicable in one lump sum to such beneficiary’s estate
and not to any alternate beneficiary you may have designated.

13



--------------------------------------------------------------------------------



 



VI. ADMINISTRATION OF THE PLAN
13. Powers of the Committee.
     The Committee has full power and authority to interpret, construe, and
administer the Plan and to adopt, amend, and rescind such rules and regulations
as, in its opinion, may be advisable for the administration of the Plan. The
Committee’s interpretations and construction hereof, and actions hereunder,
including any determinations regarding the amount or recipient of any payments
and whether any amount of Common Stock payable hereunder will instead be paid in
the equivalent amount of cash, will be binding and conclusive on all persons for
all purposes. The Committee will not be liable to any person for any action
taken or omitted in connection with the interpretation and administration of
this Plan unless attributable to its willful misconduct or lack of good faith.
VII. MISCELLANEOUS PROVISIONS
14. Changes in Capitalization.
     Any other provision of the Plan to the contrary notwithstanding (except for
Section 9(e), which shall control in the event of a change in control), if any
change shall occur in or affect Common Stock on account of a merger,
consolidation, reorganization, stock dividend, stock split or combination,
reclassification, recapitalization, or distribution to holders of Common Stock
(other than cash dividends) then, without any action by the Committee,
appropriate adjustments shall be made to (1) the maximum number of shares of
Common Stock and Rights subject to and reserved under the Plan, and (2) the
number of shares subject to or reserved for issuance under outstanding Awards.
In addition, if in the opinion of the Board of Directors of ML & Co. (the “Board
of Directors”), after consultation with ML & Co.’s independent public
accountants, changes in ML & Co.’s accounting policies, acquisitions,
divestitures, distributions, or other unusual or extraordinary items have
disproportionately and materially affected the value of Common Stock, the Board
of Directors shall make such adjustments, if any, that it may deem necessary or
equitable, in its sole discretion, in order to preserve the benefit of this Plan
for ML & Co. and its employees and stockholders, in the number of shares subject
to or reserved for issuance under this Plan and in the method of calculating
Appreciation. In the event of a change in the presently authorized Common Stock
that is limited to a change in the designation thereof or a change of authorized
shares with par value into the same number of shares with a different par value
or into the same number of shares without par value, the shares resulting from
any such change shall be deemed to be Common Stock within the meaning of this
Plan and in the method of calculating Appreciation. In the event of any other
change affecting the Common Stock, such adjustment may be made as shall be
deemed equitable by the Board of Directors to give proper effect to such event,
in its sole discretion,

14



--------------------------------------------------------------------------------



 



in order to preserve the benefit of this Plan for ML & Co. and its employees and
stockholders.
15. Tax Litigation.
     The Company shall have the right to contest, at its expense, any tax ruling
or decision, administrative or judicial, on any issue that is related to the
Plan and that the Company believes to be important to participants in the Plan
and to conduct any such contest or any litigation arising therefrom to a final
decision.
16. Employment Rights.
     Neither the Plan nor any action taken hereunder shall be construed as
giving any employee of the Company the right to become a participant, and a
grant under the Plan shall not be construed as giving any participant any right
to be retained in the employ of the Company.
17. Amendment of the Plan.
     The Board of Directors or the Committee (but no other committee of the
Board of Directors) may modify, amend or terminate the Plan at any time. No such
modification, amendment or termination will, without your consent, adversely
affect your rights in relation to an Award after it has been granted to you.
18. Governing Law; Section 409A.
     This Plan will be construed in accordance with and governed by the laws of
the State of New York as to all matters, including, but not limited to, matters
of validity, construction, and performance. Notwithstanding any provision of
this Plan to the contrary, no election, time or form of payment, modification or
other action with respect to the Plan shall be permitted to the extent that such
election, time or form of payment, modification or other action would violate
any requirement of Section 409A of the Code or the regulations thereunder

15